REED SMITH LLP
Natsayi Mawere, Esq.,
599 Lexington Avenue
New York, New York 10022
Tel: (212) 521-5400
Fax: (212) 521-5450
Email: nmawere@reedsmith.com

Counsel for Defendant Secured Creditor, Wells Fargo Bank, N.A.,
as Servicing Agent for U.S. Bank National Association,
as Trustee for Banc of America Funding Corporation
Mortgage Pass-Through Certificates, Series 2006-F

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


Michael Krichevsky,
                                                      NOTICE OF APPEARANCE
              Plaintiff,
                                                       Civil Docket No. 1:20-cv-02343-RRM
              v.

US Bank, NA, Wells Fargo Bank NA
Woods Oviatt Gilman, LLP
Brittany J. Maxon, Esq.
Aleksandra K. Fugate, Esq.
David B. Wildermuth, Esq.
Donald W. O’Brien, Jr., Esq.
Charice Gladden
Frenkel Lambert Weiss
Weisman Gordon, LLP
Elizabeth S. Stong, Esq.

              Defendants.



       PLEASE TAKE NOTICE that Reed Smith LLP, by Natsayi Mawere, Esq., appears

herein as counsel for Defendant Secured Creditor, Wells Fargo Bank, N.A. as Servicing

Agent for U.S. Bank National Association, as Trustee for Banc of America Funding

Corporation Mortgage Pass-Through Certificates, Series 2006-F and requests copies of all

pleadings and other documents electronically or otherwise filed herein.
Dated: July 22, 2020         Respectfully Submitted,
       New York, New York
                             REED SMITH LLP

                             By: /s/ Natsayi Mawere
                             Natsayi Mawere
                             599 Lexington Avenue
                             New York, New York 10022
                             Tel: 212-521-5400
                             Fax: 212-521-5450
                             nmawere@reedsmith.com

                             Counsel for Defendant Secured Creditor,
                             Wells Fargo Bank, N.A., as Servicing Agent
                             for U.S. Bank National Association, as
                             Trustee for Banc of America Funding
                             Corporation Mortgage Pass-Through
                             Certificates, Series 2006-F




                            -2-
                             CERTIFICATE OF SERVICE

        I hereby certify that on July 22, 2020 the foregoing Notice of Appearance was filed
with the Clerk of the Court through this Court’s CM/ECF electronic filing system and served
in accordance with the Federal Rules of Civil Procedure, and/or the rules of the Eastern
District of New York.


                                                          /s/ Natsayi Mawere__
                                                          Natsayi Mawere




                                             -3-
